NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             30-APR-2020
                                             10:34 AM



                          NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAII


                     IN THE INTEREST OF K CHILDREN


          APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                         (FC-S NO. 18-00110)


                         ORDER DISMISSING APPEAL
         (By:   Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)
            Upon review of the record, it appears that:
            (1) On January 30, 2019, self-represented Respondent-
Appellant MW (MW) filed the notice of appeal from FC-S No. 18-
00110;
            (2) On August 29, 2019, the court determined MW filed
the notice of appeal with an incorrect case number, as she meant
to appeal from FC-P No. 16-1-6296 rather than FC-S No. 18-00110.
The court, among other things, re-designated the appeal as from
FC-P No. 16-1-6296, struck the statement of jurisdiction and all
briefs filed in the appeal, discharged MW's counsel, who was
appointed in FC-S No. 18-00110, and allowed MW to proceed on
appeal self-represented.     The court set the deadline for the
statement of jurisdiction at ten days after the family court
clerk filed an amended record on appeal containing the record in
FC-P No. 16-1-6296, but no later than October 8, 2019, and the
deadline for the opening brief at thirty days after the family
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

court clerk filed the amended record on appeal, but no later than
October 28, 2019;
          (3) On September 26, 2019, the family court clerk filed
the amended record on appeal, making the statement of
jurisdiction and opening brief due on or before October 7, 2019,
and October 28, 2019, respectively;
          (4) MW failed to file either document or request an
extension of time;
          (5) On December 2, 2019, the appellate clerk notified
MW that the time for filing the statement of jurisdiction and
opening brief had expired, the matter would be called to the
court's attention on December 12, 2019, for appropriate action,
which could include dismissal of the appeal, under Hawai#i Rules
of Appellate Procedure (HRAP) Rule 30, and MW may request relief
from default by motion;
          (6) The appellate clerk mailed the August 29, 2019
order and the December 2, 2019 default notice to MW at her
address on record, and no return mail was received; and
          (7) MW took no further action in this appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          DATED:    Honolulu, Hawai#i, April 30, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge




                                  2